Case 4:19-cv-13575-MFL-DRG ECF No. 33 filed 08/03/20       PageID.442    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOJO BUSINESS CONSULTING, LLC,

        Plaintiff,                                 Case No. 19-cv-13575
                                                   Hon. Matthew F. Leitman
v.

REYAD SALAHALDEEN, et al.,

     Defendants.
_________________________________/

       ORDER ON PENDING MOTIONS (ECF Nos. 20, 22, 23, 24, & 29)

        On August 3, 2020, the Court held an on-the-record video hearing on the

pending motions in this case (ECF Nos. 20, 22, 23, 24, & 29). For the reasons stated

on the record:

      Plaintiff’s Motion for Default Judgment (ECF No. 20) is GRANTED with

        respect to Defendant ARS Holdings International LLC and Defendant

        BioConfirm Laboratory USA LLC. The motion is DENIED with respect to

        Defendant Reyad Atallah Salahaldeen.

      Salahaldeen’s Motion to Set Aside Default (ECF No. 22) is GRANTED.

      Salahaldeen’s Motion to Dismiss (ECF No. 23) is DENIED.

      Plaintiff’s Motion to Strike Salahaldeen’s Motion to Dismiss (ECF No. 24) is

        GRANTED.

      Salahaldeen’s Motion for Sanctions (ECF No. 29) is DENIED.
                                         1
Case 4:19-cv-13575-MFL-DRG ECF No. 33 filed 08/03/20     PageID.443   Page 2 of 2




      As further stated on the record, by not later than AUGUST 24, 2020,

Salahaldeen shall answer or otherwise respond to Plaintiff’s Amended Complaint

(ECF No. 6). If Salahaldeen responds to the Amended Complaint by filing a motion

to dismiss and/or transfer, then Plaintiff shall have 21 DAYS to respond to the

motion.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 3, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 3, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
